Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	The Applicants’ preliminary amendment filed May 31, 2019 is acknowledged.  Claims 1-11 are amended.  Now, Claims 1-11 are pending.

Examiner’s Amendment
2.	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

3.	Authorization for this examiner's amendment was given in a telephone interview with Mr. Eugene T. Perez on March 11, 2022.
The application has been amended as follows: 
In Claim 9 (line 1), remove “either”.

Allowable Subject Matter
4.	Claims 1-11 are allowed.


The present claims are allowable for at least the following reason(s) over the closest reference: Grande (US 5 851 709)
Grande discloses an EL display having an organic donor layer 16 that contains Pigment Yellow 151, Pigment Yellow 154 or Pigment Yellow 175. (col. 6, lines 3-34) However, Grande does not teach or fairly suggest a pixel division layer and/or a planarization layer containing the presently claimed yellow pigment.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kuo-Liang Peng whose telephone number is (571) 272-1091.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vasu Jagannathan, can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 


klp
March 11, 2022
/KUO LIANG PENG/Primary Examiner, Art Unit 1765